 1   Howard A. Sagaser, State Bar No. 72492
     William M. Woolman, State Bar No. 145124
 2   Ian B. Wieland, State Bar No. 285721
     SAGASER, WATKINS & WIELAND, PC
 3   5260 North Palm Avenue, Suite 400
     Fresno, California 93704
 4   Telephone: (559) 421-7000
     Facsimile: (559) 473-1483
 5
     Attorneys for Defendants, Dias & Fragoso, Inc., D&F Agricultural
 6   Enterprises, Inc., Gabriel M. Dias and John L. Fragoso
 7   John E. Hill, State Bar No. 45338
 8   johnhill@hill-law-offices.com
     Enrique Martínez, State Bar No. 206884
 9   enriquemartinez@hill-law-offices.com
     LAW OFFICES OF JOHN E. HILL
10   333 Hegenberger Road, Ste. 500
     Oakland, CA 94621
11   Telephone: (510) 588-1000
     Facsimile: (510) 632-1445
12   Attorneys for Plaintiffs & Putative Classes
13                           UNITED STATES DISTRICT COURT FOR THE
14                                EASTERN DISTRICT OF CALIFORNIA
15    ROSALIE CUEVAS, ADOLFO GOMEZ-                     Case No.:      1:17-CV-00357-LJO-BAM
      MORENO, REYNALDO TOLANO, and
16    AGUSTIN AMBRIZ, on behalf of                      STIPLUATION and ORDER TO
      themselves and all others similarly situated,     CONTINUE DEADLINES FOR MOTION
17                                                      FOR CLASS CERTIFICATION
                             Plaintiff(s),
18
      v.
19                                                      Complaint Filed:      March 10, 2017
      DIAS & FRAGOSO, INC., a California
20    Corporation; D & F AGRICULTURAL
      ENTERPRISES, INC., a California
21    Corporation; GABRIEL M. DIAS; and
      JOHN L. FRAGOSO
22
                             Defendant(s).
23

24
            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
25
            GOOD CAUSE APPEARING THEREFORE, after a review of the Parties’ Stipulation To
26
     Continue Deadlines for Motion for Class Certification, the Court orders the following:
27

28
 1          A.     The deadlines for briefing the motion for class certification previously set by the
 2   court on November 19, 2018 are continued as follows:
 3

 4                                                          Existing Date        New Date
 5           1.     Class Certification Motion Filing
                    Deadline                                January 25, 2018     March 22, 2019
 6
             2.     Class Certification Opposition          March 22, 2019       April 26, 2019
 7
             3.     Class Certification Reply               April 19, 2019       May 20, 2019
 8           4.     Class Certification Hearing             May 17, 2019         July 19, 2019
                                                            Time: 9:00 a.m.      Time: 9:00 a.m.
 9
                                                            Dept.: 8 (BAM)       Dept.: 8 (BAM)
10

11
            IT IS SO ORDERED.
12

13   Dated: December 11, 2018                                    /s/ Barbara   A. McAuliffe
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
